UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended September 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-13111 ANALYTICAL SURVEYS, INC. (Exact name of registrant as specified in its charter) Colorado 84-0846389 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 4040 Broadway, Suite 103, San Antonio, Texas 78209 (Address of principal executive offices) (210) 657-1500 (Registrant’s telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title Of Each Class Name Of Each Exchange On Which Registered Common Stock, no par value per share OTCBB SECURITIES REGISTERED PURSUANT TO SECTION 12 (g) OF THE ACT: COMMON STOCK Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 B-2 of the Exchange Act)Yes¨Nox State issuer’s revenues for its most recent fiscal year, September 30, 2007: $586,000 The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant is $397,049, based on the closing price of the Common Stock on January 3, 2008. The number of shares outstanding of the registrant’s Common Stock, as of January 3, 2008, was 3,789,256. Documents incorporated by reference:None Transition Small Business Disclosure Format (check one): Yes ¨Nox TABLE OF CONTENTS Page PART I. Item 1. Description of Business 1 Item 2. Description of Property 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 PART II. Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 10 Item 6. Management’s Discussion and Analysis or Plan of Operations 12 Item 7. Financial Statements 22 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item 8A. Controls and Procedures 45 Item 8B. Other Information 46 PART III. Item 9. Directors, Executive Officers, Promoters and Control Person; Compliance with Section 16(a) of the Exchange Act 47 Item 10. Executive Compensation 49 Item 11. Security Ownership of Beneficial Owners and Management and Related Stockholder Matters 51 Item 12. Certain Relationships and Related Transactions 53 Item 13. Exhibits 53 Item 14. Principal Accountant Fees and Services 56 Signatures and Certifications 57 Exhibits PART I Item 1.Description of Business Overview Analytical Surveys, Inc. (“ASI”, “we”, “our” or the “Company”) was formed in 1981 to provide data conversion and digital mapping services to users of customized geographic information systems (“GIS”).However, we experienced a steady decrease in the demand for our services and our backlog has decreased substantially since fiscal 2002, and we were unsuccessful in winning new business at acceptable margins. In fiscal 2006, we acted upon our belief that we would not be able to sustain the operations of our historical business.We focused on completing our long-term contracts that would generate cash and sold our Wisconsin-based operations and assigned our long-term contracts that required new or additional working capital to complete.We transitioned our principal business into that of an independent oil and gas enterprise focused on leveraging non-operating participation in drilling and production prospects for the development of U.S. on-shore oil and natural gas reserves. Our success as an oil and gas company was contingent upon our ability to raise additional funds in order to build a portfolio of investments that generate cash flow sufficient to meet our operating expenses and capital requirements.Additionally, we are dependent on outside sources of financing to fund our operations and meet our future obligations.In November 2006, we issued one-year senior secured convertible notes (“Convertible Notes”) totaling $1.65 million to fund our oil and gas activities.Those activities have not resulted in positive operating results.Our efforts to secure additional funds have been unsuccessful, which severely restricts our ability to engage in any additional activities.In May 2007, we terminated our oil and gas executives and took steps to reduce our expenses and commitments in oil and gas investments. Our financial results reflect the downward tend of the GIS business and the lack of success of our oil and gas investments.In fiscal years 2005, 2006, and 2007, our revenues were $6.1 million, $4.3 million, and $586,000, respectively.In those years we experienced net losses of $3.3 million, $383,000, and $4.6 million, respectively. Therefore, during fiscal 2007, we continued to seek and consider a variety of merger and acquisition opportunities that we believed had the potential to provide shareholder value.These opportunities included oil and gas entities or assets as well as potential transactions that were unrelated to our current business.On November 20, 2007, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Axion International, Inc., a Delaware corporation (“Axion”).Pursuant to the Merger Agreement, our newly formed and direct wholly-owned subsidiary, Axion Acquisition Corp. a Delaware corporation (“Merger Sub”), will merge with and into Axion, with Axion continuing as the surviving corporation and a direct wholly-owned subsidiary of the Company.As consideration for the transaction, shareholders of Axion will receive 36,762,552 shares of our common stock (“Common Stock”), constituting approximately 90% of our issued and outstanding capital.The Company, Merger Sub and Axion have each made customary representations, warranties and covenants in the Merger Agreement, and the transaction is subject to customary closing conditions.As of the date of this filing, all parties continue to work toward completing the transaction. Axion is the exclusive licensee of advanced technology regarding plastic composition, which technology is the subject of U.S. patents and patent applications owned by Rutgers, the State University of New Jersey.Axion has not yet manufactured or distributed products.To date, its operations consist of raising capital and preparing for its first commercial product sale.There is no guaranty that Axion will be able to sell product or generate revenues. As such, regardless of whether the merger closes, we will have to obtain additional funds.We can provide no assurance that we will be able to obtain such funds or, if we are able to obtain funds, that the terms will be acceptable to us. We were unable to repay the principal of the Convertible Notes upon maturity on November 24, 2007.On December 31, 2007, we entered into an Amendment and Waiver Agreement ("Agreement") which extended the maturity date of the Convertible Notes from November 24, 2007 until March 31, 2008, and, whereby each of the holders of the Convertible Notes waived a default that occurred when we failed to repay the principal pursuant to the terms of the Convertible Notes.In consideration of the extension and waiver of default, we reduced the conversion price of the Convertible Notes from $0.695 to $0.10.If the holders of the Convertible Notes convert any or all of the outstanding principal of the Convertible Notes, we may issue up to 16,430,500 shares of our Common Stock.As additional consideration, the exercise price of warrants to purchase up to 2,374,101 shares of our Common Stock that were issued pursuant to the Convertible Notes (“Note Warrants”) was reduced from $0.695 to $0.10. Accordingly, the maximum potential proceeds from the exercise of the Note Warrants has been reduced to $237,410 from approximately $1.4 million. We also agreed to release each holder from any and all claims it might have against each holder as of December 31, 2007. In May 2007, we began taking steps to conserve our cash reserves.We sold our ownership in two properties and divested ourselves of the interests and all future drilling obligations, and eliminated two oil and gas executive management positions.We have retained our ownership in three properties.Our largest and most significant ownership is a 10.0% working interest (7.35% net revenue interest) in a relatively deep Anadarko Basin natural gas well known as the Adrienne 1-9, located in Washita County, Oklahoma, We do not anticipate that our other two properties will generate significant revenue in the near future, if ever, and we do not intend to invest additional capital for drilling or completion activities.We may elect to sell our interests in any or all of our oil and gas properties in - 1 - the near future.In fiscal 2006 and 2007, we invested approximately $2,019,000 and $951,000 in oil and gas properties.Revenue generated from these investments totaled approximately $7.000 and $188,000 in fiscal 2006 and 2007, respectively. On July 21, 2006, we received a notice from the NASDAQ Stock Market (“NASDAQ”) that we were no longer in compliance with the requirements for continued inclusion of our Common Stock on NASDAQ pursuant to the NASDAQ’s Marketplace Rule 4310(c)(4) because our Common Stock had closed below $1.00 per share for 30 consecutive business days.On January 18, 2007, we received notice from NASDAQ that because we had not regained compliance, our stock was subject to delisting from the NASDAQ Capital Market.We were subsequently notified that we failed to comply with NASDAQ Marketplace Rule 4310(c)(2)(B) requiring:(i) a minimum of $2,500,000 in stockholders’ equity as of December 31, 2006; (ii) at least $35,000,000 in market value of listed securities, or (iii) at least $500,000 of net income from continuing operations for the most recently completed fiscal year or two of the three most recently completed fiscal years.As reported in our Form 10-QSB for the quarter ending December 31, 2006, our stockholders’ equity totaled $2,448,000 at December 31, 2006.On March 1, 2007, we attended a hearing to request an exception to Rule 4310(c)(4) and Rule 4310(c)(2)(B).The hearings panel did not grant the requested exception.On April 2, 2007, we received notice from NASDAQ that our Common Stock would be delisted effective at the open of business on April 4, 2007.Since that date, our Common Stock has been traded on the OTC Bulletin Board. Downsizing of the GIS business Our decision to transition our principal business from our traditional GIS data conversion business to an independent oil and gas enterprise was based on the dramatic decrease of the GIS business in past years and the severe operating losses we have incurred.While there has been an apparent increase in demand for GIS solutions in response to catastrophic events and homeland security initiatives in recent years, we have experienced a significant decrease in demand for GIS data conversion services.We believe that the primary reason for such decrease is that existing and potential customers have been using newly emerging technology to reduce the need for outsourcing GIS data conversion services, which historically accounted for as high as 75% of the total cost of a typical GIS solution.Specifically, the emergence in recent years of commercial off-the-shelf ("COTS") hardware and software solutions for gathering satellite remote sensing base data and topographic, planimetric and cadastral data have given customers increased capabilities to replace our services with an in-house, significantly lower cost alternative.We believe this shift to COTS, coupled with offerings from service firms with large labor content in India, has resulted in lower margins and increased competition in the industry. Effective August 1, 2006, we sold the assets associated with our Wisconsin-based production center to RAMTeCH Software Solutions, Inc. ("RAMTeCH") for $235,000 in cash, which included $145,000 for transitional consulting services, through December 31, 2006.We transferred several ongoing GIS service contracts to RAMTeCH, who assumed the employment obligations relating to the personnel associated with the production center. During the first quarter of 2007, we completed our long-term contract with Worldwide Services and Intergraph (“WWS”) and reduced our staff to five persons. In November 2007, we relocated our corporate offices to a smaller and less costly facility in San Antonio.We continue to provide software-related services to one customer on a time and materials basis. Strategy During the past two fiscal years, we pursued a business strategy based upon non-operating investments in exploration and production of U.S. onshore oil and natural gas reserves.We focused our activities on the acquisition of interests in leases, wells, mineral rights, working interests, royalty interests, overriding royalty interests and partnerships in Oklahoma and Texas.However, insufficient funding has prevented us from implementing our business strategy.Therefore, during fiscal 2007, we continued to seek and consider a variety of merger and acquisition opportunities that we believed had the potential to provide shareholder value.As discussed in the previous paragraphs, we entered into a Merger Agreement to merge with Axion, with Axion continuing as the surviving corporation and a direct wholly-owned subsidiary of the Company.Should we be unable to complete that transaction, we will seek other alternative transactions, although there is no guaranty that we will be able to find an acceptable alternative. Dependence on Financing Activities The business of oil and gas investment is capital intensive, and we have been dependent on outside sources to finance future growth and acquisitions.Cash flows from our oil and gas are not sufficient to fund our operations, thus we are dependent on outside sources of financing both to fund our operations and meet our future obligations.These financing transactions, if available, are dependent upon the terms which we can negotiate.Since the issuance of our senior secured Convertible Notes in November 2006, we have not been able to gain access to additional funding.Our efforts to secure financing that would either replace this senior debt or supplement it in a subordinate position notes have been unsuccessful.As a result, we conveyed the rights to three of our properties that included future drilling obligations, for amounts less than our investment in the properties and curtailed our efforts to acquire additional oil and gas properties. - 2 - Oil and Gas Investments As of September 30, 2007, we own minority working interests in three properties.Our investment in the Washita County well (the “Adrienne 1-9”) is our largest and only productive investment.The Adrienne 1-9 is operated by Range Resources Corporation, and produced various levels of gas after initial completion in January 2007, with increased production after recompletion to additional zones in June 2007.Subsequent to commencement of full production in mid-July 2007, it has generated revenue net to our interest equal to approximately $30,000 per month.However, there is there is no assurance that any level of production will be sustained, as natural gas prices fluctuate widely, we cannot predict or depend upon the cash flows that might be generated from our interest in the Adrienne 1-9.We own a 10% working interest and a 7.35% net revenue interest in the Adrienne 1-9.We also own minority working interests in one non-producing property and one partially-producing property that is being completed to a new target zone.There is also no assurance that, upon completion, these properties will ultimately yield production in amounts sufficient for commercial production and sale or to generate positive cash flow.In either case, we may not realize the revenue expected by us. In the extreme case, where no revenue is realized because the operator is forced to plug and abandon the wells, our overall business will be significantly harmed, and we could be forced to liquidate our assets. Competition The oil and natural gas industry is intensely competitive and we compete with other companies that have greater resources.Many of these companies not only explore for and produce oil and natural gas, but also carry on refining operations and market petroleum and other products on a regional, national or global basis.These companies may be able to pay more for productive oil and natural gas properties and exploratory prospects or define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit.In addition, these companies may have a greater ability to continue exploration activities during periods of low oil and natural gas market prices.Our larger competitors may be able to absorb the burden of present and future federal, state, local and other laws and regulations more easily than we can, which would adversely affect our competitive position.Our ability to acquire additional properties and to discover reserves in the future will be dependent upon our ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment.In addition, because we have fewer financial and human resources than many companies in our industry, we may be at a disadvantage in bidding for exploratory prospects and producing oil and natural gas properties. The marketability of natural resources that may be acquired or discovered by us will be affected by numerous factors beyond our control.These factors include market fluctuations in oil and natural gas pricing and demand, the proximity and capacity of natural resource markets and processing equipment, governmental regulations, land tenure, land use, regulations concerning the importing and exporting of oil and gas and environmental protection regulations.The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in us not receiving an adequate return on invested capital to be profitable or viable. Marketing and Pricing We derive revenue principally from the sale of natural gas and a limited volume of oil.As a result, our revenues are determined, to a large degree, by prevailing prices for natural gas and crude oil.We have elected to market our portion of production through our operators, who sell our oil and natural gas on the open market at prevailing market prices.The market price for oil and natural gas is dictated by supply and demand, and we cannot accurately predict or control the price we may receive for our oil and natural gas.We have not engaged in natural gas or crude oil hedging or trading activities. Our revenues and cash flows depend substantially upon prevailing prices for oil and natural gas.Lower prices may also adversely affect the value of our reserves and make it uneconomical for us to commence or continue production levels of natural gas and crude oil.Historically, the prices received for oil and natural gas have fluctuated widely. Among the factors that can cause these fluctuations are: · changes in global supply and demand for oil and natural gas; · the actions of the Organization of Petroleum Exporting Countries, or OPEC; · the price and quantity of imports of foreign oil and natural gas; · acts of war or terrorism; · political conditions and events, including embargoes, affecting oil-producing activity; · the level of global oil and natural gas exploration and production activity; - 3 - · the level of global oil and natural gas inventories; · weather conditions; · technological advances affecting energy consumption; and · the price and availability of alternative fuels. Historical GIS Business Customers We derived GIS service revenues primarily from two core markets: utilities and state and local governments.We also served commercial businesses.In fiscal 2007, our GIS service revenue was earned from services rendered to two customers, 42% to Worldwide Services, Inc, and Intergraph (“WWS”) and 57% to Utility Pole Technologies (“UPT”), respectively. Sales and Marketing We have traditionally marketed our products and services in domestic and international markets primarily through an internal sales force.We have not added a significant number of new customers as a result of our sales and marketing efforts during the last three fiscal years.We discontinued our efforts to market GIS products and services when we sold our Wisconsin-based production center in August 2006. Subcontractors We no longer utilize subcontractors.We utilized subcontractors when necessary to expand capacity, meet deadlines, reduce production costs and manage workload of our GIS contracts. We engaged domestic subcontractors on a project-by-project basis.We also utilized multiple sources of labor in India.All activities performed by subcontractors were assumed by RAMTeCH, the purchaser of our Wisconsin-based production center. Research and Development In late fiscal 2006, we ceased our activities related to the development of new or improved technology and procedures that were intended to enhance our GIS services.Until that time, most of these activities were related to software development or design of a product or process for a particular contract.These efforts were typically included as an integral part of our services for the particular project and, accordingly, the associated costs were charged to that project.The amount that we have spent on research and development over the last three fiscal years is immaterial. Competition The GIS services business is highly competitive and highly fragmented. Competitors include small regional firms, independent firms, and large companies with GIS services divisions, customer in-house operations and international low-cost providers of data conversion services.Two of our nationally recognized competitors for conversion services are Avineon and Rolta.We also competed with numerous regional firms for conversion services and field data collection services.Because our competitors are all privately owned companies, it is difficult to determine the relative ranking in the market between our competitors and us. Our competitors in the exploration, development, acquisition and production business include major integrated oil and gas companies as well as numerous independents, including many that have significantly greater financial resources and in-house technical expertise. Personnel At September 30, 2007, we had four employees compared to nine at September 30, 2006, including our chief executive officer, one part-time administrative employee, and two personnel that render services pursuant to a time and materials service contract.As of January 4, 2008, we had two employees, which included our chief executive officer and one support personnel, as we ceased providing services under the time and materials service contract on December 31, 2007. - 4 - RISK FACTORS In addition to the other information set forth in this Form 10-KSB the issues and risks described below should be considered carefully in evaluating our outlook and future. General Perspective on the Overall Risks Involved For the last several years, our traditional GIS data conversion business has been shrinking dramatically, causing us to incur severe operating losses.Although we have reduced our operating losses in the current fiscal year as a result of cost cutting measures, our backlog continues to decline, and we have not been successful in obtaining any significant contracts.The fixed overhead costs required to perform the remaining contracts preclude us from being able to return to profitability by pursuing our traditional business.Indeed, without additional cost cutting measures, our cash flow derived solely from the GIS business may be insufficient to meet the operating and capital requirements of our business beyond the current fiscal year. As we entered into the oil and gas exploration and production business, we sought investments in oil and gas activities that would result in a level of operating income that will generate cash flow sufficient to meet our operating and capital requirements.Our acquisitions of the working interests in February and March 2006 were small and will not produce significant cash flows.Our decision in May 2006 to invest $1.7 million in the Washita County well was intended to provide the potential for significant cash flow.However, cash flow to date has not proved sufficient to meet our operating expenses or repay our debt obligations.We have been unable to raise additional capital to make additional investments in oil and gas properties, and as a result, we have curtailed our efforts to that end.If we are unable to complete the anticipated merger with Axion, a major restructuring of the Company will be necessary Our cash flow may be insufficient to meet our operating and capital requirements. We currently do not have a line of credit with any lender and rely solely on cash flow from operations to fund future operations and expenditures.There is no assurance that the cash flow from operations will be sufficient to meet our capital requirements. We must receive cash from our investments in oil and natural gas properties in order to meet our operating expenses and debt payments.If these actions are not sufficient, and we are not able to meet our commitments when due, then we will be forced to liquidate assets and repay our secured creditors with the proceeds. Our current and former independent auditors have expressed that there is substantial doubt about our ability to continue as a going concern. During fiscal years 2000 through 2007, we experienced significant operating losses with corresponding reductions in working capital and net worth.Our revenues and backlog have also decreased substantially during the same period.We no longer generate any significant revenue from GIS services.Our investments in oil and natural gas properties have not produced an amount of cash flow sufficient to meet our operating expenses.Our independent auditors issued a going concern qualification on our financial statements for fiscal 2007, based on the significant operating losses reported in those years and a lack of external financing. Our former independent auditors issued a going concern qualification on our financial statements for fiscal 2000 through 2006.The going-concern qualification, which expressed substantial doubt about our ability to continue as a going concern, was based on the significant operating losses reported in those years and lack of external financing.As of September 30, 2007, the amount of our accumulated deficit is approximately $39 million. We have outstanding preferred stock and “blank check” preferred stock that could be issued resulting in the dilution of Common Stock ownership. Our Articles of Incorporation allow the board of directors to issue up to 2,500,000 shares of preferred stock and to fix the rights, privileges and preferences of those shares without any further vote or action by the shareholders. We currently have outstanding 280,000 shares of Series A Convertible Preferred Stock, which together with the related warrants and possible dividends paid in kind, are convertible into a total of 262,670 shares of Common Stock, an amount which is approximately 6.95% of the 3,789,256 shares of Common Stock currently outstanding as of January 3, 2008.When converted, these shares will represent a dilution to the existing shareholders.The preferred stock holds dividend priority and a liquidation preference over shares of our Common Stock.Our Common Stock will be subject to additional dilution if our board of directors utilizes its right to issue additional shares of preferred stock that is convertible into Common Stock. Thus, the rights of the holders of Common Stock are and will be subject to, and may be adversely affected by, the rights of the holders of the preferred stock currently outstanding and any preferred stock that we may issue in the future. Any such issuance could be used to discourage an unsolicited acquisition proposal by a third party. - 5 - Existing shareholders may experience very significant dilution from the sale of our Common Stock pursuant to outstanding senior secured Convertible Notes and the Class A, Class B, and Class E, and Note Warrants and our proposed merger. The sale of our Common Stock pursuant to our outstanding Convertible Notes, Class A, B, E and Note Warrants will have a very significant dilutive impact on our shareholders.Up to 20,510,381 shares of Common Stock could be issuable upon the exercise of the Class A, B, E and Note Warrants, representing 541.28% of the 3,789,256 shares issued and outstanding as of January 3, 2008.However, the Class E and Note Warrants contain exercise limitations that are likely to cause its exercise to extend over its entire combined five-year exercise period and could prevent the exercise of a portion of the Class E and Note Warrants.Nevertheless, it is highly probable and unavoidable that our net income per share will decrease in future periods and the market price of our Common Stock could decline. If our stock price decreases, then our existing shareholders would experience greater dilution.Moreover, the perceived risk of dilution may cause our shareholders to sell their shares, which would contribute to a decline in the price of our Common Stock. The perceived risk of dilution and the resulting downward pressure on our stock price could encourage investors to engage in short sales of our Common Stock. By increasing the number of shares offered for sale, material amounts of short selling could further contribute to progressive price declines in our Common Stock. Additionally, if we are able to consummate the merger with Axion under the terms contained in the Merger Agreement, the shareholders of Axion will receive 36,762,552 shares of our Common Stock, constituting approximately 90% of our issued and outstanding shares of Common Stock. Our stock price is highly volatile and the purchase or sale of relatively few shares can disproportionately influence the share price. The trading price and volume of our Common Stock has been and may continue to be subject to significant fluctuations in response to: • actual or anticipated quarterly variations in our operating results; • conditions generally affecting the oil and gas industry; • the success of our business and operating strategy; and • the operating and stock price performance of other comparable companies. The trading price of our Common Stock may vary without regard to our operating performance. Historically, we have been a thinly traded stock, therefore relatively few shares traded can disproportionately influence share price. Future sales of our Common Stock may cause stock price to decline. Sales of substantial amounts of our Common Stock in the public market, or the perception that these sales may occur, could cause the market price of our Common Stock to decline.In addition, the sale of our Common Stock could impair our ability to raise capital through the sale of additional common or preferred stock.As of January 3, 2008, we had 3,789,256 shares of Common Stock outstanding, excluding stock options, of which, 3,706,416 shares are freely tradeable. We do not have a significant operating history and, as a result, there is a limited amount of information about us on which to make an investment decision. We were incorporated in June 1997 to engage in the design and manufacturing of children’s apparel. We terminated that business line in 1999 and since then have been engaged in the pursuit ofalternative lines of business.In late 2004, we began to focus our attention on oil and gas exploration and development in the United States.To date, we have recorded impairments totaling over $2 million on our investments in oil and gas properties.We have not generated a material amount of revenue from oil and gas production.Our company has insignificant prior operating experience in the oil and gas industry. Accordingly, there is little operating history upon which to judge our current operations. We do not act as an operator, which means we are entirely dependent on third parties for the exploration, development and production of our leasehold interests. An oil and gas operator is the party that takes primary responsibility for management of the day-to-day exploration, development and production activity relating to an oil and gas prospect. Our business plan is to acquire working interests in oil and gas properties with an industry partner functioning as the operator. To date, we have entered into agreements with various oil and gas operators on a project-by-project basis and we have no long-term agreements with any operators that ensure us of their services as we may need them. Our reliance on third party operators for the exploration, development and production of our property interests subjects us to a number of risks, including: - 6 - · the possibility that our inability to act as an operator may limit our ability to bid on and acquire desirable leasehold interests; · the possibility that quality operators may not be available to us as and when needed; · our inability to control the amount and timing of costs and expenses of exploration, development and production; and · the risk that we may not be able to properly control the timing and quality of work conducted with respect to our projects. If we are unable to enter into suitable partnering arrangements with quality operators on a timely basis, we risk suffering a number of adverse consequences, including: · the breach of our obligations under the oil and gas leases by which we hold our prospects and the potential loss of those leasehold interests; · loss of reputation in the oil and gas community; · a general slow down in our operations and decline in revenue; and · decline in market price of our common shares. The results of oil and gas investments may yield revenue that falls short of expectations causing harm to our business. Although several oil and gas investments have been made, the Washita County well is our largest investment to date and therefore significant emphasis has been placed upon this investment.Production from the Adrienne 1-9 has generated approximately $25,000 in monthly revenue, net to our interest, since its recompletion in June 2007; there is no assurance that this well will continue to produce at its initial levels. The pending merger with Axion may not occur. On November 20, 2007, we announced that we had entered into a merger agreement with Axion International, Inc.The merger was expected to close by December 31, 2007.While all parties continue to work diligently to consummate the merger, there is no guaranty that will occur in an anticipated time frame or at all.A failure to complete the merger in a timely manner may likely result in a decline in the market price of our Common Stock. We will incur significant transaction and merger-related costs in connection with the merger. We have already incurred and will continue to incur transaction fees and other costs related to the merger, and expect to incur significant costs associated with completing the merger and combining the operations of the two companies, which cannot be estimated accurately at this time.Further, diversion of attention from ongoing operations on the part of management and employees could adversely affect our business. In addition, speculation regarding the likelihood of closing the merger could increase the volatility of our stock price, and pendency of the merger could make it difficult to effect other significant transactions, to the extent opportunities arise to engage in such transactions.We have and will incur these costs even if the merger is not completed. The merger with Axion may not provide all of the anticipated benefits. Axion is the exclusive licensee of advanced technology regarding plastic composition, which technology is the subject of U.S. patents and patent applications owned by Rutgers, the State University of New Jersey.Axion has not yet manufactured or distributed products.To date, its operations consist of raising capital and preparing for its first commercial product sale.There is no guaranty that the will be able to sale product or generate revenues.As such, regardless if the merger closes, we will have to obtain additional funds.We can provide no assurance that we will be able to obtain such funds or, if we are able to obtain funds, that the terms will be acceptable to us. If we are unable to retain the services of our Chief Executive Officer our business operations may be adversely impacted. Our success depends upon the continued service of our Chief Executive Officer Lori A. Jones, who also serves as our Principal Financial Officer.Our ability to retain our management team is an important factor in our turnaround program and our ability to - 7 - pursue our overall business plan.We do not maintain any key personal life insurance policies.Layoffs in recent years may impair our ability to retain and recruit other key personnel.The loss or interruption of the services of Ms. Jones could have a material adverse effect on our business, financial condition and results of operations.Our future financial results will also depend upon our ability to attract and retain highly skilled technical, managerial and marketing personnel. If we are unable to obtain additional funding our business operations will be harmed. We do not believe that our current cash position will be sufficient to fund our operations and meet our long-term obligations.Although we may receive approximately $2,268,656, less expenses, from the exercise of currently issued warrants, we have no way of estimating the ultimate amount that we will receive from the exercise of warrants.Also, we do not know if additional financing will be available when needed, or if it is available, if it will be available on acceptable terms.Insufficient funds may prevent us from implementing our business strategy. Competition in the oil and gas industry is intense, which may adversely affect our ability to succeed. The oil and gas industry is intensely competitive and we compete with other companies that have greater resources.Many of these companies not only explore for and produce oil and gas, but also carry on refining operations and market petroleum and other products on a regional, national or global basis.These companies may be able to pay more for productive oil and gas properties and exploratory prospects or define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit.In addition, these companies may have a greater ability to continue exploration activities during periods of low oil and gas market prices.Our larger competitors may be able to absorb the burden of present and future federal, state, local and other laws and regulations more easily than we can, which would adversely affect our competitive position.Our ability to acquire additional properties and to discover reserves in the future will be dependent upon our ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment.In addition, because we have fewer financial and human resources than many companies in our industry, we may be at a disadvantage in bidding for exploratory prospects and producing oil and gas properties. The marketability of natural resources is affected by numerous factors beyond our control which may result in us not receiving an adequate return on invested capital to be profitable or viable. The marketability of natural resources which may be acquired or discovered by us will be affected by numerous factors beyond our control. These factors include market fluctuations in oil and gas pricing and demand, the proximity and capacity of natural resource markets and processing equipment, governmental regulations, land tenure, land use, regulations concerning the importing and exporting of oil and gas and environmental protection regulations. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in us not receiving an adequate return on invested capital to be profitable or viable. Environmental liabilities and environmental regulations may have an adverse effect on our business. The oil and gas business is subject to environmental hazards such as spills, leaks or any discharges of petroleum products and hazardous substances.These environmental hazards could expose us to material liabilities for property damage, personal injuries and/or environmental harms, including the costs of investigating and rectifying contaminated properties. Environmental laws and regulations govern several aspects of our oil and gas business, such as drilling and exploration, production, transportation and waste management.Compliance with environmental laws and regulations can require significant costs or may require a decrease in production.Moreover, noncompliance with these laws and regulations could subject us to significant administrative, civil or criminal fines or penalties. The oil and gas business is subject to changing government regulations. Federal, state or local government agencies may impose environmental, labor or other regulations that increase costs and/or terminate or suspend operations.The oil and gas business is subject to federal, state and local laws and regulations. These regulations relate to, among other things, the exploration, development, production and transportation of oil and gas.Existing laws and regulations could be changed, and any changes could increase costs of compliance and costs of operations. Our business involves numerous operating hazards. Our operations, including the Washita County well, are subject to certain hazards inherent in drilling for oil or gas, such as blowouts, reservoir damage, loss of production, loss of well control, punchthroughs, craterings or fires.The occurrence of these events could result in the suspension of drilling operations, damage to or destruction of the equipment involved and injury or death to rig personnel.Operations also may be suspended because of machinery breakdowns, abnormal drilling conditions, failure of subcontractors to - 8 - perform or supply goods or services or personnel shortages.Damage to the environment could also result from our operations, particularly through oil spillage or extensive uncontrolled fires.We may also be subject to damage claims by other oil and gas companies. Although we, and the operators we engage, will maintain insurance in the areas in which we operate, pollution and environmental risks generally are not fully insurable.Our insurance policies and contractual rights to indemnity may not adequately cover our losses, and we do not have insurance coverage or rights to indemnity for all risks.If a significant accident or other event occurs and is not fully covered by insurance or other contractual indemnity, it could adversely affect our financial position and results of operations. Item 2.Description of Property Our corporate offices are located at 4040 Broadway, Suite 103, San Antonio, Texas78209, consisting of approximately 1000 square feet leased on a month-to month basis.We have sublet our former offices on a short-term basis, which consists of approximately 2,500 square feet leased through December 2011. Item 3.Legal Proceedings In August 2007 we received an alias summons notifying us that we have been named as an additional party to a suit filed in the State of Indiana in March 2006 by certain homeowners in the Sycamore Springs neighborhood of Indianapolis, Indiana (“Toomer Litigation”).The summons names the developer of the Sycamore Springs neighborhood as well as other firms that may have rendered professional services during the development of the neighborhood.The claimants allege that various Mid-States Engineering, entities that are alleged to be subsidiaries of MSE Corporation which we acquired in 1997, adversely affected the drainage system of the Sycamore Springs neighborhood, and seek damages from flooding that occurred on September 1, 2003.Defense actions were provided by our insurance carrier, which agreed to settle the claim in December 2007 for an undisclosed amount.During the fourth quarter of fiscal 2007, we recorded a $100,000 obligation payable to our insurer, which represents our deductible pursuant to the terms of our insurance coverages. In November 2005, we received an alias summons notifying us that we have been named as a party to a similar suit filed by the Sycamore Springs Homeowners Association in the State of Indiana (“Sycamore Springs litigation”).The summons names principally the same defendants as in the Toomer Litigation, and the claims arise from the same occurrence.Defense actions are being provided by our professional liability insurance carrier.We have not recorded any liability pursuant to this litigation as the claims from the two lawsuitsarise from a single occurrence with one deductible applying to the matter.Although the carrier has reserved its rights pursuant to the matter, we believe our defense is viable and may not result in any additional obligations. In November 2007, we received a summons for a suit filed in the State of Indiana by the developers of the Sycamore Springs neighborhood.The developers allege that Mid-States Engineering breached its contract to provide professional engineering design services in connection with the development of the Sycamore Springs neighborhood.All parties have agreed that no actions will be taken pursuant to this claim pending the outcome of the Sycamore Springs litigation.We believe that their claim is without merit.Additionally, should defense be necessary, the claims arise from a single occurrence with one deductible applying to the matter. We are also subject to various other routine litigation incidental to our business.Management does not believe that any of these routine legal proceedings would have a material adverse effect on our financial condition or results of operations. Item 4.Submission of Matters To A Vote Of Security Holders None. - 9 - PART II. Item 5.Market For Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities Our common stock (“Common Stock”) has been traded on the Over-the-Counter Bulletin Board since June 1, 2007, under the symbol “ANLT.”From April 3, 2007, until June 11, 2007, our Common Stock was traded on the OTC Pink Sheets.Prior to April 3, 2007, our Common Stock was traded on the NASDAQ Capital Market.As of October 1, 2007, we had approximately 4,200 holders of record.The following table sets forth the high and low sales prices for our Common Stock as reported on NASDAQ.The high and low sale prices reflect inter-dealer prices, without retail mark-up, markdown or commission and may not necessarily represent actual transactions. High Low Year Ended September 30, 2007 First quarter $ 0.75 $ 0.49 Second quarter 0.85 0.44 Third quarter 0.52 0.18 Fourth quarter 0.23 0.06 Year Ended September 30, 2006 First quarter $ 3.74 $ 1.04 Second quarter 2.22 1.26 Third quarter 1.75 0.25 Fourth quarter 1.15 0.40 On July 21, 2006, we received a notice from the NASDAQ Stock Market (“NASDAQ”) that we were no longer in compliance with the requirements for continued inclusion of our Common Stock on NASDAQ pursuant to the NASDAQ’s Marketplace Rule 4310(c)(4) (“Rule 4310(c)(4)”) because our Common Stock had closed below $1.00 per share for 30 consecutive business days.On January 18, 2007, we received notice from NASDAQ that because we had not regained compliance, our stock was subject to delisting from the NASDAQ Capital Market.We were subsequently notified that we failed to comply with NASDAQ Marketplace Rule 4310(c)(2)(B) (“Rule 4310(c)(2)(B)”) requiring:(i) a minimum of $2,500,000 in stockholders’ equity as of December 31, 2006; (ii) at least $35,000,000 in market value of listed securities, or (iii) at least $500,000 of net income from continuing operations for the most recently completed fiscal year or two of the three most recently completed fiscal years.As reported in our Form 10-QSB for the quarter ended December 31, 2006, our stockholders’ equity totaled $2,448,000 at December 31, 2006.On March 1, 2007, we attended a hearing to request an exception to Rule 4310(c)(4) and Rule 4310(c)(2)(B).The hearings panel did not grant an exception, and as such, our Common Stock was delisted by NASDAQ effective at the opening of business on April 4, 2007. Dividends Since becoming a public company, we have not declared or paid cash dividends on our Common Stock and do not anticipate paying cash dividends in the foreseeable future.We presently expect that we will retain all future earnings, if any, for use in our operations and the expansion of our business. Recent Sales of Unregistered Securities On November 24, 2006, we issued three one-year senior secured convertible notes (“Convertible Notes”) totaling $1.65 million pursuant to a Securities Purchase Agreement dated as of November 24, 2006, (the "Purchase Agreement"). The Convertible Notes, together with interest that accrues at the rate of 13% per annum, are convertible into 2,374,101 shares of our Common Stock at a conversion price of $0.695 per share, which was $0.135 per share above fair market value of the Common Stock on the trading date preceding the closing date of November 24, 2006. Upon maturity, any unconverted outstanding principal and interest is due and payable in cash. In connection with the Purchase Agreement, we issued to the investors warrants to purchase 2,374,101 shares of our Common Stock at $0.57 per share, which was $0.01 above the fair market value of the Common Stock on the trading date preceding the closing date (the “Note Warrants”). The Note Warrants are exercisable any time after May 24, 2007, and before November 24, 2011. Net proceeds after expenses totaled approximately $1.466 million. We also paid a finder’s fee of $132,000 in cash and issued warrants to purchase 189,928 shares of our Common Stock at $0.57 to the placement agent, Palladium Capital Advisors, LLC. Proceeds were used to fund additional investments in oil and natural gas non-operating interests. - 10 - We were unable to repay the principal of the Convertible Notes upon maturity on November 24, 2007.On December 31, 2007, we entered into an Amendment and Waiver Agreement ("Agreement") which extended the maturity date of the Convertible Notes from November 24, 2007 until March 31, 2008, and, whereby each of the holders of the Convertible Notes waived a default that occurred when we failed to repay the principal on November 29, 2007.In consideration of the extension and waiver of default, we reduced the conversion price of the Convertible Notes from $0.695 to $0.10.If the holders of the Convertible Notes convert any or all of the outstanding principal of the Convertible Notes, we may issue up to 16,430,500 shares of Common Stock.As additional consideration, the exercise price of these Note Warrants to purchase up to 2,374,101 shares of our Common Stock was reduced from $0.695 to $0.10. Accordingly, the maximum potential proceeds from the exercise of these Note Warrants has been reduced to $237,410 from approximately $1.4 million. The sale of the Convertible Notes and Note Warrants was made pursuant to Section 4(2) of the Securities Act of 1933, as amended, and Rule 506 promulgated thereunder.Pursuant to the terms of the Registration Rights Agreement we agreed to file a series of registration statements to register 130% of the total shares issuable under the transaction. In March 2006, we financed two acquisitions in part from proceeds of a $760,000 private placement of Series A Convertible Preferred Stock (convertible into 598,425 shares of our Common Stock) (the “Convertible Preferred”) accompanied by Class A Warrants (exercisable into 299,212 shares of our Common Stock at $1.34 per share) and Class B Warrants (exercisable into 299,212 shares of our Common Stock at $1.49 per share).As of September 30, 2006, 280,000 shares of the Convertible Preferred remain outstanding and none of the Class A and Class B Warrants have been exercised.The shares of our Common Stock issuable upon conversion of the Convertible Preferred and exercise of the Class A and Class B Warrants were registered for resale under a Registration Statement on Form S-3 (Registration No. 333-132691) filed with the Securities and Exchange Commission (“SEC”) on March 29, 2006, and which became effective on April 11, 2006. In May 2006, we financed an acquisition by means of a $2 million private placement.In connection with the private placement, we issued Senior Notes, Class E Warrants, Class C Warrants, and Class D Warrants, all to two investors pursuant to Section 4(2) of the Securities Act.At our Annual Meeting of Shareholders held on August 29, 2006, the shareholders considered and rejected certain conversion terms of the Senior Notes and the issuance of warrants other than Class E Warrants entitling the holders to purchase 752,072 shares of our Common Stock at an exercise price of $1.186 per share, the closing bid price of our Common Stock on May 31, 2006, the closing date of the private placement.We filed a Registration Statement on Form S-3 (Registration No. 333-136078) with the SEC registering the shares of Common Stock issuable upon exercise of the Class E Warrants.The Registration Statement was declared effective on October 13, 2006. Potential Issuance of Shares of Common Stock Pursuant to the Warrants The following table sets forth the number of shares of Common Stock that are issuable upon conversion of our outstanding preferred stock, convertible debt, and warrants: Conversion Price Common Shares Issuable Series A Convertible Preferred Stock 280,000 $ 1.270 220,472 Class A Warrants 381,890 1.340 381,890 Class B Warrants 381,890 1.490 381,890 Class E Warrants 752,072 1.186 752,072 Note Warrants issued to holders of Convertible Notes 2,374,101 0.100 2,374,101 Note Warrants issued to advisors in November 2006 189,928 0.590 189,928 Convertible Notes $ 1,643,050 0.100 16,430,500 Total shares issuable and weighted average price $ 0.191 20,510,381 Issuer Purchases of Equity Securities. None - 11 - Item 6. Management’s Discussion And Analysis Or Plan Of Operations The discussion of our financial condition and results of operations set forth below should be read in conjunction with the consolidated financial statements and related notes thereto included elsewhere in this Form 10-KSB. This Form 10-KSB contains forward-looking statements that involve risk and uncertainties. The statements contained in this Form 10-KSB that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. When used in this Form 10-KSB, or in the documents incorporated by reference into this Form 10-KSB, the words “anticipate,” “believe,” “estimate,” “intend” and “expect” and similar expressions are intended to identify such forward-looking statements. Such forward-looking statements include, without limitation, the statements in “Business – Overview and – Risk Factors” and statements relating to competition, management of growth, our strategy, future sales, future expenses and future liquidity and capital resources. All forward-looking statements in this Form 10-KSB are based upon information available to us on the date of this Form 10-KSB, and we assume no obligation to update any such forward-looking statements. Our actual results could differ materially from those discussed in this Form 10-KSB. Factors that could cause or contribute to such differences include, but are not limited to, the resolution or outcome of the lawsuits described in “Litigation” above, the effect of changes in our management and the ability to retain qualified individuals to serve in key management positions, and those discussed below, in “Business— Risk Factors,” and elsewhere in this Form 10-KSB. Overview Founded in 1981, we have historically served as a provider of data conversion and digital mapping services to users of customized geographic information systems.We have experienced a steady decrease in the demand for our services since 2002.We believe that the primary reason for such decrease is newer technology that has reduced the need for outsourcing GIS data conversion services, which historically accounted for as high as 75% of the total cost of a typical GIS solution.Commercial off-the-shelf ("COTS") hardware and software solutions have provided our target customers with increased capabilities to replace our services with an in-house, significantly lower cost alternative.This shift to COTS, coupled with offerings from service firms with large labor content in India, has resulted in lower margins and increased competition in the industry.Our backlog has decreased substantially since 2002, and we have been unsuccessful in winning new business at acceptable margins. Our independent auditors, Malone& Bailey, PC, issued a going concern qualification on our financial statements for the fiscal year ended September 30, 2007.The going-concern qualification, which expressed substantial doubt about our ability to continue as a going concern, is based on the significant operating losses reported in fiscal 2007, and a lack of external financing.Our former independent auditors, Pannell Kerr Forster of Texas, P.C., issued a going concern qualification on our financial statements for the fiscal years ended September 30, 2006 and 2005.The going-concern qualification, which expressed substantial doubt about our ability to continue as a going concern, is based on the significant operating losses reported in fiscal 2006 and 2005, and a lack of external financing. Our financial results reflect the downward tend of the GIS business and the lack of success of our oil and gas investments.In fiscal years 2005, 2006, and 2007, our revenues were $6.1 million, $4.3 million, and $586,000, respectively.In those years we experienced net losses of $3.3 million, $383,000 million, and $4.6 million, respectively. On July 21, 2006, we received a notice from the NASDAQ Stock Market (“NASDAQ”) that we were no longer in compliance with the requirements for continued inclusion of our Common Stock on NASDAQ pursuant to the NASDAQ’s Marketplace Rule 4310(c)(4) because our Common Stock had closed below $1.00 per share for 30 consecutive business days.On January 18, 2007, we received notice from NASDAQ that because we had not regained compliance, our stock was subject to delisting from the NASDAQ Capital Market.We were subsequently notified that we failed to comply with NASDAQ Marketplace Rule 4310(c)(2)(B) requiring:(i) a minimum of $2,500,000 in stockholders’ equity as of December 31, 2006; (ii) at least $35,000,000 in market value of listed securities, or (iii) at least $500,000 of net income from continuing operations for the most recently completed fiscal year or two of the three most recently completed fiscal years.As reported in our Form 10-QSB for the quarter ending December 31, 2006, our stockholders’ equity totaled $2,448,000 at December 31, 2006.On March 1, 2007, we attended a hearing to request an exception to Rule 4310(c)(4) and Rule 4310(c)(2)(B).The hearings panel did not grant the requested exception. On April 2, 2007, we received notice from NASDAQ that our Common Stock would be delisted effective at the open of business on April 4, 2007.Since that date, our Common Stock has been traded on the OTC Bulletin Board. In fiscal 2006, we acted upon our belief that we would not be able to sustain the operations of our historical business.We transitioned our principal business into that of an independent oil and gas enterprise focused on leveraging non-operating participation in drilling and production prospects for the development of U.S. on-shore oil and natural gas reserves.Our success as an oil and gas company is contingent upon our ability to raise additional funds in order to build a portfolio of investments that generate cash flow sufficient to meet our operating expenses and capital requirements.Currently, we are dependent on outside sources of financing to fund our operations and meet our future obligations.In November 2006, we issued one-year senior secured Convertible Notes totaling $1.65 million, on terms described in detail below, to fund our oil and gas activities.Those activities have not resulted in positive operating results.Our efforts to secure additional funds have been unsuccessful, which has severely limited our ability to engage in additional oil and gas activities. - 12 - In May 2007, we began taking steps to conserve our cash reserves.We sold our ownership in two properties and divested ourselves of the interests and all future drilling obligations.We took steps to further reduce our operating expenses, and reduced our executive management from three persons to one person, Lori Jones, who currently acts as our chief executive and financial officer. We have retained our ownership in three oil and gas properties.We own a 10% working interest (7.35% net revenue interest) in the Adrienne 1-9, which has generated an average of $30,000 gross revenues net to our interest per month since its final completion in July 2007.The completion is very recent, and there is no assurance the well will continue to produce volumes of gas at its current rate.We do not anticipate that our other two properties will generate significant revenue in the near future, if ever, and we do not intend to invest additional capital for drilling or completion activities.We may elect to sell our oil and gas investments and use the proceeds to pay our obligations and fund other transactions, if any. We recorded an impairment of oil and gas properties charge of $2,005,000 for the year ended September 30, 2007.At September 30, 2007, the Adrienne 1-9 was our only property that had production history, and that production was limited to a very few months.The lack of production history resulted in a sharp decline curve utilized by Pinnacle Energy Services, LLC, in formulating reserve estimates.The reserve estimate is significantly less than our investment in the Adrienne 1-9.The impairment charges were also a result of the sale of two properties during fiscal 2007 at less than cost, and our evaluation of our other properties in Oklahoma. We have issued equity and convertible debt instruments to finance several investments in oil and gas interests. In February 2006, we issued 760,000 shares of Series A Convertible Preferred Stock (convertible into 598,425 shares of our Common Stock) (the “Convertible Preferred”), accompanied by Class A Warrants (exercisable into 299,212 shares of our Common Stock at $1.34 per share) and Class B Warrants (exercisable into 299,212 shares of our Common Stock at $1.49 per share) generating gross proceeds of $760,000. At September 30, 2007, 280,000 shares of Convertible Preferred were outstanding, which are convertible into 220,427 shares of our Common Stock.In October 2006, we repaid 14% convertible senior secured promissory notes in the aggregate principal amount of $2.0 million (the “Senior Notes”), utilizing cash generated from the sale of our production center in Wisconsin and collections of receivables from contracts that are in final stages of completion. On November 24, 2006, we issued three Convertible Notes totaling $1.65 million, accompanied by warrants to purchase 2,374,101 shares of our Common Stock (the “Note Warrants”).Due to our inability to repay these Convertible Notes when they became due on November 29, 2007, on December 31, 2007, we entered into an Agreement which extended the maturity date of the Convertible Notes until March 31, 2008.In consideration of the extension and waiver of default, we reduced the conversion price of the Convertible Notes from $0.695 to $0.10.If the holders of the Convertible Notes convert any or all of the outstanding principal of the Convertible Notes, we may be required to issue up to 16,430,500 shares of Common Stock.As additional consideration, the exercise price of these Note Warrants was reduced from $0.695 to $0.10. Accordingly, the maximum potential proceeds from the exercise of the Note Warrants has been reduced to $237,410 from approximately $1.4 million. We entered into an Agreement and Plan of Merger dated November 20, 2007 (the “Merger Agreement”) with Axion International, Inc (“Axion”), a Delaware corporation, pursuant to which we agreed to acquire Axion as a wholly owned subsidiary in a tax-free exchange, acquiring all of Axion’s outstanding common stock in exchange for 36,762,552 shares of our Common Stock.The Merger Agreement contains representations, warranties and covenants of the parties customary for agreements of this type, including covenants to conduct its business in the ordinary and normal course until the closing of the transaction.While we expected the merger to have closed by December 31, 2007, both parties continue to work toward closing.However, there can be no assurance that a closing will occur in a timely manner or at all. Axion is the exclusive licensee of advanced technology regarding plastic composition, which technology is the subject of U.S. patents and patent applications owned by Rutgers, the State University of New Jersey.Axion has not yet manufactured or distributed products.To date, its operations consist of raising capital and preparing for its first commercial product sale.There is no guarantee that Axion will be able to sell product or generate revenues.As such, regardless of whether the merger closes, we will have to obtain additional funds.We can provide no assurance that we will be able to obtain such funds or, if we are able to obtain funds, that the terms will be favorable to us. Our decision to transition our principal business from our traditional GIS data conversion business was based on the dramatic decrease of the GIS business in past years and the severe operating losses we have incurred.We have acquired only four new customers with material contracts during the past three fiscal years, and the majority of our revenue during those years was derived from ongoing services with past customers.We reduced our staff in fiscal 2005 to meet the lower demands of our existing business, and we experienced additional loss of personnel due to the uncertainty of the acquisition of new GIS contracts.To address concern created by this loss of personnel on the part of our customers, partners, and employees, we engaged Wind Lake Solutions, Inc. (“WLS”), to manage our Wisconsin-based personnel in October 2005.We terminated this management agreement with WLS on June 30, 2006. - 13 - While this strategy temporarily stabilized our Wisconsin office and satisfied our customer’s concerns regarding our ability to provide consistent service to them, it did not result in a long-term solution to sustain or build our GIS business. Effective August 1, 2006, we sold the assets associated with our Wisconsin-based production center to RAMTeCH Software Solutions, Inc. ("RAMTeCH") for $235,000 in cash, which includes $85,000 for fixed assets with a net book value of approximately $30,000, $5,000 for a non-competition clause prohibiting us from indirectly contacting or marketing data conversion or data maintenance services in the continental United States for a period of three years, and $145,000 for transitional consulting services to assist RAMTeCH with the operation of the production center until December 31, 2006. There are no direct costs related to the consulting agreement.We transferred several ongoing GIS service contracts to RAMTeCH, who assumed the employment obligations relating to the personnel associated with the production center.RAMTeCH will be entitled to payment for services rendered pursuant to the assigned contracts after that date, and is responsible for all costs related to those contracts as well as the operation of the production facility located in Waukesha, Wisconsin. In our GIS business, we engaged in research and development activities; however, associated expenses were not significant and represented less than $100,000 per year, or less than 5% of our total operating expense.The majority of these activities occurred as we developed software or designed a product for a particular contract.These efforts were typically included as an integral part of our services for the particular project and, accordingly, the associated costs were charged to that project.Such custom-designed software could often be applied to projects for other customers, since we retained ownership of such proprietary software or products. We completed the performance of our contract with Worldwide Services, Inc. and Intergraph, (“WWS”) in fiscal 2006, and delivered and reconciled the final deliverable and billable quantities in the quarter ending December 31, 2006. This reconciliation resulted in additional revenue, after the release of reserves on our accounts receivable and revenues in excess of billings, totaling approximately $167,000. We have elected to continue to perform services for an additional customer in fiscal 2007, although we do not anticipate that revenue generated from these services will be material or that it will continue after December 31, 2007.Approximately $21,000 of our accounts receivable at September 30, 2007, are related to this customer. At September 30, 2007, we had four employees compared to nine at September 30, 2006, including our chief executive officer, one part-time administrative employee, and two personnel that render services pursuant to a time and materials service contract.Subsequent to year-end, we further reduced our staff, and as of January 4, 2008, we had two employees, which included our chief executive officer and one support personnel. While we have and will continue to reduce our general and administrative expenses, we are incurring legal and professional fee expenses related to our initiative into new business ventures.We also anticipate that compliance with the requirements of the Sarbanes-Oxley Act, as applicable, will require substantial financial and management resources and result in additional expenses. We may not be able to reach a level of operating income from oil and natural gas activities that will generate cash flow sufficient to meet the operating and capital requirements of that business, plus the shortfall in cash flow arising from our traditional business.Given the risks associated with this endeavor, there is no assurance that we can achieve the necessary level of such operating income in a timely manner. It must be recognized that our ultimate objective has been to transition from a company providing a specialized service to that of an independent oil and natural gas producer.We will not be able to make that transition without a major restructuring.If we do not complete the merger with Axion, such undertakings might include a merger with a privately held independent oil and natural gas producer or other suitable entity. Critical Accounting Policies Revenue Recognition.We recognize revenue from GIS services using the percentage of completion method of accounting on a cost-to-cost basis.For each contract, an estimate of total production costs is determined and these estimates are reevaluated monthly.The estimation process requires substantial judgments on the costs over the life of the contract, which are inherently uncertain.The duration of the contracts and the technical challenges included in certain contracts affect our ability to estimate costs precisely.Production costs consist of internal costs, primarily salaries and wages, and external costs, primarily subcontractor costs.Internal and external production costs may vary considerably among projects and during the course of completion of each project.At each accounting period, the percentage of completion is based on production costs incurred to date as a percentage of total estimated production costs for each of the contracts.This percentage is then multiplied by the contract’s total value to calculate the sales revenue to be recognized. The percentage of completion is affected by any factors which influence either the estimate of future productivity or the production cost per hour used to determine future costs.Sales and marketing expenses associated with obtaining contracts are expensed as incurred.If we underestimate the total cost to complete a project, we recognize a disproportionately high amount of revenue in the earlier stages of the contract, which would result in disproportionately high profit margins in the same period.Conversely, if we overestimate the cost to complete a project, a disproportionately low amount of revenue is recognized in the - 14 - early stages of a contract.While our contracts generally contain termination clauses they also provide for reimbursement of costs incurred to date in the event of termination. Oil, natural gas revenues are recognized when delivery has occurred and title to the products has transferred to the purchaser. Oil and Gas Properties.We follow the full cost method of accounting for oil and natural gas properties. Accordingly, all costs associated with the acquisition, exploration and development of oil and natural gas properties, including costs of undeveloped leasehold, geological and geophysical expenses, dry holes, leasehold equipment and legal due diligence costs directly related to acquisition, exploration and development activities, are capitalized. Capitalized costs of oil and gas properties also include estimated asset retirement costs recorded based on the fair value of the asset retirement obligation when incurred. Proceeds received from disposals are credited against accumulated cost except when the sale represents a significant disposal of reserves, in which case a gain or loss is recognized. The sum of net capitalized costs and estimated future development and dismantlement costs is depleted on the equivalent unit-of-production method, based on proved oil and natural gas reserves as determined by independent petroleum engineers. Oil and natural gas are converted to equivalent units based upon the relative energy content, which is six thousand cubic feet of natural gas to one barrel of oil. Valuation of Accounts Receivable.We maintain allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments.Management routinely assesses the financial condition of our customers and the markets in which these customers participate.If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances might be required. Litigation.We are subject to various claims, lawsuits and administrative proceedings that arise from the ordinary course of business.Liabilities and costs associated with these matters require estimates and judgment based on professional knowledge and experience of management and our legal counsel.When estimates of our exposure for claims or pending or threatened litigation matters meet the criteria of SFAS No. 5 “Accounting for Contingencies”, amounts are recorded as charges to operations.The ultimate resolution of any exposure may change as further facts and circumstances become known. Income Taxes.We reported a net loss in fiscal 2007 and 2006.The current and prior year losses have generated a sizeable federal tax net operating loss, or NOL, carryforward which totals approximately $33 million as of September 30, 2007. U.S. generally accepted accounting principles require that we record a valuation allowance against the deferred tax asset associated with this NOL if it is “more likely than not” that we will not be able to utilize it to offset future taxes.Due to the size of the NOL carryforward in relation to our recent history of unprofitable operations and due to the continuing uncertainties surrounding our future operations as discussed above, we have not recognized any of this net deferred tax asset.We currently provide for income taxes only to the extent that we expect to pay cash taxes (primarily state taxes and the federal alternative minimum tax) on current taxable income. It is possible, however, that we could be profitable in the future at levels which may cause management to conclude that it is more likely than not that we will realize all or a portion of the NOL carryforward.Upon reaching such a conclusion, we would immediately record the estimated net realizable value of the deferred tax asset at that time and would then provide for income taxes at a rate equal to our combined federal and state effective rates, which would approximate 39% under current tax rates.Subsequent revisions to the estimated net realizable value of the deferred tax asset could cause our provision for income taxes to vary significantly from period to period, although our cash tax payments would remain unaffected until the benefit of the NOL is utilized. Results Of Operations The following table sets forth, for the fiscal years ended September 30, 2007 and 2006 selected consolidated statement of operations data expressed as a percentage of sales: Percentage of Sales: 2007 2006 Revenues 100.0 % 100.0 % Costs and expenses: Salaries, wages and benefits 109.4 62.3 Subcontractor costs — 12.1 Lease operating expenses 7.2 — Impairment of oil and gas properties 342.1 — Other general and administrative 132.4 28.7 Depreciation and amortization 20.0 1.5 Loss from operations (511.1 ) (4.6 ) Other expense, net (262.6 ) (3.1 ) Loss before income taxes (773.7 ) (7.7 ) Income taxes — — Net loss (773.7 )% (7.7 )% - 15 - Fiscal Years Ended September 30, 2007 and 2006 Revenues.We recognize revenues generated from GIS service contracts as services are performed.In fiscal 2007, principally all of our service revenue was generated from a long-term contract that was completed in the first quarter of 2007 and a short-term contract with one customer.GIS service revenues totaled approximately $398,000 in fiscal 2007 as compared to $4.3 million in fiscal 2006.The decrease in revenues was due to the completion of all but two contracts in fiscal 2006 and the sale and assignment of several ongoing contracts to RAMTeCH on August 1, 2006. We recognize oil and gas revenues when delivery has occurred and title to the products has transferred to the purchaser.Our investment in the Adrienne 1-9 began generating revenue from the sale of natural gas in January 2007.Prior to that time, our oil and gas revenues were limited to the sale of oil from our 20% working interest in a shallow well in Oklahoma.In fiscal 2007, we recognized oil and gas revenue totaling approximately $188,000 as compared to $7,000 in fiscal 2006.We estimate revenues based on production reports and estimated market prices when actual results are not available. Salaries, Wages and Benefits.
